UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6465


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FLOYD JUNIOR POWELL, a/k/a Dick,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:99-cr-00012-RLV-6; 5:13-cv-00030-
RLV)

Submitted:   June 20, 2013                 Decided:   July 18, 2013


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Junior Powell, Appellant Pro Se.     William A. Brafford,
Assistant United States Attorney, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina; Adam Christopher Morris, Craig Darren Randall,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Floyd   Junior       Powell         seeks    to    appeal        the    district

court’s order dismissing his unauthorized successive 28 U.S.C.A.

§ 2255 (West Supp. 2012) motion.                     The order is not appealable

unless    a    circuit       justice     or   judge       issues        a    certificate      of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this     standard          by         demonstrating       that

reasonable      jurists        would     find       that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the        prisoner        must

demonstrate      both    that      the    dispositive           procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Powell has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.

              We dispense with oral argument because the facts and

legal    contentions         are   adequately        presented          in    the    materials



                                              2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3